DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the preamble of claim 1 should begin with “A device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao (EP #1,516,554) 
In regards to claim 1, Yao teaches a device for treating the hair, comprising
first and second arms (1 and 2) movable relative to each other and configured to assume a spaced-apart configuration (see Figure 2) in which a lock of hair can be inserted between them, and a closed configuration for treating the lock of hair, the first and second arms configured to move along the lock in the closed configuration (see Figure 1), 
first and second contact surfaces (9 and 10) carried respectively by the first and second arms, arranged opposite each other, at least one of the first and second contact surfaces configured to be heated (Paragraph 0029), 
at least one steam outlet (13) carried by one of the first and second arms away from the corresponding contact surface (see Figures 4 and 5), to steam the hair engaged between the first and second arms, a containment structure, allowing at least partial containment of the steam (see arrows 13/14 which move steam contained within comb opposing arrays of teeth), carried at least in part by the other of said first and second arms (see Figure 6 and Paragraph 0026); and 
a comb (Paragraphs 0027-0028, as such divides hair into sections, it performs as a comb) with teeth (11a) carried by said one of the first and second arms which carries said at least one steam outlet (see Figure 4), 
wherein the at least one steam outlet is configured to be interspersed between the comb and the contact surfaces (see Figure 4).
	Regarding claims 2-3 and 12, Yao teaches the containment structure with at least one recess forming a groove is located next to said at least one steam outlet (see Figure 6) and is located near the respective contact surface.
Regarding claims 4-5, Yao teaches the axis of the groove is parallel to an axis of the steam outlet (see Figures 4 and 6 where the groove extends both in a parallel and perpendicular extent relative to the outlet).
Regarding claim 6, Yao teaches said at least one steam outlet is arranged behind a plane defined by the edge of the contact area between the first and second contact surfaces on the side of said at least one steam outlet and a base of the teeth of the comb (see view of Figure 6).
Regarding claim 7, Yao teaches the containment structure includes a casing (28 and 29) for the comb .
Regarding claims 8-10, Yao teaches the containment structure is located at least partially behind a plane connecting an edge of a contact area between the first and second contact surfaces  and a top of the comb when the first and second arms are in closed configuration (see Figure 6 where each respective casing 28 and 29 have respective portions that are located partially behind the plane connecting an edge of the contact area and the top of the comb in the closed configuration, where each of the respective casing 28 and 29 covers only one side of a respective set of teeth, and combined in the closed position, covers both of the teeth as shown in Figure 6).
Regarding claim 11, Yao teaches the casing covers only one side of the teeth of the comb, where the groove and the casing are separated on the containment structure by a rib arranged parallel to the groove (as the half-tooth portion at the end of the array forms a rib and thus separates the groove and casing).
Regarding claim 16, Yao teaches said at least one steam outlet includes at least one steam ejection channel (20) and at least one steam ejection nozzle (Figure 6 at 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yao, as applied to claim 1 above, in view of Higgins et al. (US Pub # 2006/0201527).
In regards to claim 13, Yao teaches the containment structure (which includes the casing of the device); but does not teach the containment structure is a molded thermoplastic material. However, Higgins et al. teaches heated hair styling tools to be made from molded thermoplastics (Paragraph 0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the casing of Yao to be made from the molded thermoplastic material, as Higgins et al. provides such materials are known to be suitable for use in heated hair styling devices (Higgins et al. Paragraph 0049).

Claims 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yao, as applied to claims 1, 3 and 16 above.
In regards to claim 14, Yao teaches the axis of the groove is parallel to an axis of the steam outlet; but does not teach the groove has a width between 1 mm and 20 mm, and a depth between 1 mm and 15 mm.  However, the instant disclosure describes such dimensions as merely being preferable [Page 5 of Specification as originally filed] and does not describe it as contributing any unexpected result or contribute to any criticality of the invention.  As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the groove of Yao to have a width between 1 mm and 20 mm, and a depth between 1 mm and 15 mm as a matter of design choice, well within the level of skill of the ordinary artisan to obtain for its desired purpose.
In regards to claim 15, Yao teaches the steam outlet; but does not teach cumulative steam flow rate for the at least one steam outlet(s) is between 0.5 and 1.1 g/min.  However, the instant disclosure describes such rate as merely being preferable [Page 5 of Specification as originally filed] and does not describe it as contributing any unexpected result or contribute to any criticality of the invention.  As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flow rate of the steam outlet of Yao, to be between 0.5 and 1.1 g/min as a matter of design choice, well within the level of skill of the ordinary artisan to obtain for its desired purpose.
In regards to claim 17, Yao teaches the steam outlet includes between 3 and 10 steam ejection nozzles (Figure 4); but does not teach the maximum width of a nozzle is between 2 mm and 8 mm, and the height of a nozzle being between 2 and 10 mm.  However, the instant disclosure describes such rate as merely being preferable [Page 6 of Specification as originally filed] and does not describe it as contributing any unexpected result or contribute to any criticality of the invention.  As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the nozzles of Yao, to have a maximum width between 2 mm and 8 mm, and a height between 2 and 10 mm as a matter of design choice, well within the level of skill of the ordinary artisan to obtain for its desired purpose.
In regards to claim 18, Yao teaches steam ejection nozzles mounted at an end of the corresponding steam ejection channel; but does not teach the steam ejection channel to have a width between 0.2 mm and 5 mm and a height between 1 mm and 15 mm. However, the instant disclosure describes such rate as merely being preferable [Page 6 of Specification as originally filed] and does not describe it as contributing any unexpected result or contribute to any criticality of the invention.  As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the steam ejection channel of Yao, to have a width between 0.2 mm and 5 mm and a height between 1 mm and 15 mm as a matter of design choice, well within the level of skill of the ordinary artisan to obtain for its desired purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772